DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s 2-28-22 election without traverse of Group I (claims 1-12) is acknowledged.  Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The disclosure is objected to because of the following informalities: par. 19-21 of the specification-as-filed recites “the network of hydrolyzed silane compounds includes… Formula (I)… wherein R1, R2, and R3 are each hydrolyzable groups[.]” (emphases Examiner’s)  R1, R2, and R3 are not hydrolyzable groups as claimed, but rather OR1, OR2, and OR3 are, as noted in par. 33 of the specification-as-filed at, e.g., par. 33 (“one or more hydrolyzable groups (e.g., alkoxy group)”).  The specification-as-filed thus presents an internal inconsistency/contradiction.  Appropriate correction is required, while preventing the introduction of new matter.

Allowable Subject Matter
Claims 6, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  A search of the prior art did not uncover any references anticipating or rendering prima facie obvious compositions comprising the claimed structures.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 are rejected under 35 U.S.C. 112(b)/2nd par. as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites “the network of hydrolyzed silane compounds includes… Formula (I)… wherein R1, R2, and R3 are each hydrolyzable groups[.]” (emphases Examiner’s)  R1, R2, and R3 are not hydrolyzable groups as claimed, but rather OR1, OR2, and OR3 are.  See the specification-as-filed at, e.g., par. 33 (“one or more hydrolyzable groups (e.g., alkoxy group)”).  As such, claim 2 is rejected under 35 U.S.C. 112(b)/2nd par. for indefiniteness for contradicting its specification support: MPEP 2173.03 states that “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure… may make an otherwise definite claim take on an unreasonable degree See also Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 119 USPQ2d 1773, 1783 (Fed. Cir. 2016), citing Allen Eng'g Corp. v. Bartell Indus., 63 USPQ2d 1769, 1776 (Fed. Cir. 2002) (holding that claims that contradicted the specification were invalid as indefinite).
Claim 2 is also rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par. since the claim’s limitation “the network of hydrolyzed silane compounds includes… Formula (I)… wherein R1, R2, and R3 are each hydrolyzable groups” (emphases Examiner’s) presents an internal inconsistency/contradiction.  See Trs. of Columbia Univ. v. Symantec Corp., 117 USPQ2d 1659, 1665 (Fed. Cir. 2016) (stating that an internally contradictive/inconsistent claim is indefinite and thus properly rejected as such under 35 U.S.C. 112(b)/2nd par.).
Applicant is hereby advised that, as dependent claim 2 is rejected for deficiencies under 35 USC 112(b)/2nd par., all claims depending therefrom also contain such deficiencies and are likewise rejected (unless the deficiencies are resolved by the dependent claim’s own limitations) - cure thereof is required for any and all claims affected even if any such claim were otherwise found allowable.  See, e.g., In re Jolly, 80 USPQ 504, 504-05 (CCPA 1949) (holding that dependent claims of indefinite claims are thusly indefinite), and Ex parte Kristensen, 10 USPQ2d 1701, 1702-04 (BPAI 1989) (same); 35 USC 112(d)/4th par.

Claims 2-4 are rejected under 35 U.S.C. 112(d)/4th par. as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites “the network of hydrolyzed silane compounds includes… Formula (I)… wherein R1, R2, and R3 are able groups[.]” (emphases Examiner’s) and depends from claim 1, which recites “a network of hydrolyzed silane compounds…”
MPEP 608.01(n)III states that “The test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends[, according to 35 U.S.C. 112(d)/4th par.,] or in other words that it shall not conceivably be infringed by anything which would not also infringe the basic claim..."  See also Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 119 USPQ2d 1773, 1783 (Fed. Cir. 2016) (stating that “A dependent claim that contradicts, rather than narrows, the claim from which it depends is invalid” under 35 U.S.C. 112(d)/4th par.).
Since claim 2 may be infringed without necessarily also infringing claim 1, i.e. by a coating comprising only (i.e. consisting of, which is a subset of comprising) a silane of Formula (I) with its hydrolyzable groups, rather than hydrolyzed silane as claim 1 requires, claim 2 is rejected under 35 U.S.C. 112(d)/4th par. for being an improper dependent claim.  Note that since claim 2 is so rejected under 35 U.S.C. 112(d)/4th par., claims 3-4, depending therefrom and thus containing all of claim 2’s limitations, are so rejected under 35 U.S.C. 112(d)/4th par. as well.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 12 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Skandan et al., US 8,263,525 (2012) (“Skandan”).  Regarding claims 1-2, Skandan discloses contaminate-sequestering particles (herein “C3”), comprising a coating of (i.e. a network of) See Skandan at, e.g., col. 2, ln. 11-15, col. 3, ln. 57-67, col. 4, ln. 55-67, and col. 6, ln. 53 to col. 7, ln. 7.
Regarding claim 12, Skandan’s C3 sequesters ~100 wt% of Hg from water contaminated therewith.  See id. at, e.g., col. 5, ln. 29-63 (general procedure for measuring Hg removal from water) and col. 6, ln. 53 to col. 7, ln. 17 (esp. col. 7, ln. 6-17); Fig. 14.  Additionally and/or alternatively, since Skandan anticipates claim 1 (from which claim 12 depends), claim 12 is reasonably considered to be met/satisfied by Skandan’s disclosures vis-à-vis claim 1 since claim 12 merely recites a property of claim 1’s composition.  MPEP 2112 I. & 2112.01.

Claims 1, 7, and 9 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Kirby et al., US 6,865,939 (2005) (“Kirby”).  Regarding claims 1, 7, and 9, Kirby discloses a composition of silica coated by/with hydrolyzed fluoroalkylsilane; silica coated with hydrolyzed (tridecafluoro-1,1,2,2-tetrahydrooctyl)triethoxysilane (having 13 F atoms per claim 7; per claim 9, the O atoms in the Sicoating-O-Sisilica coating-to-base-particle region is a polar head region, the (tridecafluoro-1,1,2,2-tetrahydrooctyl) group is a fluorine-containing region, and the Sicoating atoms in the Sicoating-O-Sisilica coating-to-base-particle region an Si-atom-comprising anchor region) is a specifically disclosed example.  See Kirby at, e.g., col. 2, ln. 12-17 and 46-52; Ex. 1.

Claim Rejections - 35 USC § 102/103 and 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claim 12 is rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Kirby, or, in the alternative, under AIA  35 U.S.C. 103 as being unpatentable over the same.  Regarding claim 12, Kirby’s composition anticipates claim 1 (from which claim 12 depends) as detailed above.  As such, claim 12 is reasonably considered to be met/satisfied by Kirby’s disclosures vis-à-vis claim 1 since claim 12 merely recites a property of claim 1’s composition.  MPEP 2112 I. & 2112.01.  Additionally and/or alternatively, since Kirby anticipates claim 1’s composition, those of ordinary skill in the art would reasonably have considered it obvious, before the effective filing date of the claimed invention, for claim 12’s property to be met/present.  The conclusion of obviousness is buttressed by the Federal Circuit’s holding that “[w]hen a chemical composition prima facie case of obviousness under Section 103 may be established by [the prior art’s teaching of] a 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
similar composition, the presumption being that similar compositions have similar properties.”  See, e.g., In re Soni, 54 F.3d 746, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995) (internal citations omitted); Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985); MPEP 2112.01 I-II; MPEP 2144.09 I, citing In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).

Claims 5 and 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Kirby.  Regarding claims 5 and 11, Kirby’s teachings are as above.  Kirby further teaches that its silica composition’s coating of hydrolyzed fluoroalkyl silane -of which hydrolyzed (tridecafluoro-1,1,2,2-tetrahydrooctyl)triethoxysilane is a specifically-disclosed example thereof as detailed above- may comprise “a silane agent functionalized with either alkoxy or chloro moieties and an uncharged C3-C10 fluorinated alkane chain[.]”  See Kirby at, e.g., col. 2, ln. 12-17 and 46-52 (emphasis Examiner’s); Ex. 1.  Given the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ/apply a coating upon Kirby’s silica of a hydrolyzed structure of another fluoroalkyl silane within Kirby’s C3-C10 fluorinated alkyl taught-as-appropriate range (e.g., hydrolyzed perfluorodecyl-triethoxysilane, i.e. having a perfluorinated C10 group - the longest and most fluorinated member of Kirby’s range and thus considered to be an ‘endpoint’ thereof), either i) instead of (per claim 5), and/or ii) in addition to (per claim 11), Kirby’s specifically-disclosed hydrolyzed (tridecafluoro-1,1,2,2-tetrahydrooctyl)triethoxysilane.  Regarding i), selecting between two or more materials or processes is an obvious choice if their equivalence for the given purpose was known in the art when the invention was made.  See MPEP 2144.06 II.  Further, "[a]n express Id., citing In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  Regarding ii), it has been held prima facie obvious to combine two compositions, each useful for the same purpose, to form a third composition also useful for the same purpose.  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); MPEP 2144.06.  See also MPEP 2144.07.  In so combining, a 21F-to-13F-atom ratio, within claim 11’s range, would be presented.  MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ March 8, 2022
Primary Examiner
Art Unit 1736